DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As discussed in the Office action dated 12/08/2021, limitations of claims 1-17 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “acquiring unit”, “filter”, “boundary estimating unit”, “own-vehicle-shadow estimating unit”, “candidate estimating unit”, “correcting unit”, “extracting unit”, generating unit”, “storage unit”, “determining unit”, “extrapolating unit”, and “selecting unit”.
Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/068,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 18, and 19, Yamamoto discloses estimating the shadow boundary and substituting the sum of the sobel filter results with a norm, however, that is not the same as estimating the shadow boundary based on a square root of a sum of the first gradient squared and the second gradient squared.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose all of the limitations of the claim as a whole.
With regards to claims 3-11, 15, and 17, they are dependent on allowed claim 1.
With regards to claim 13, Yamamoto discloses estimating a candidate for the shadow in the image based on the image and estimating the shadow boundary, however, there is no mention of estimating the candidate for the vehicle shadow in the image based on luminance values in the image in an area further towards an upper side than the vehicle appearing in the image is and further towards a lower side than a horizon appearing in the image is.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose all of the limitations of the claim as a whole.
With regards to claim 14, Yamamoto discloses correcting the shadow boundary, however, it does not disclose correcting the shadow boundary based on a luminance value on an upper side of the image from the shadow boundary and a luminance value on a lower side of the image from the shadow boundary.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose all of the limitations of the claim as a whole.
With regards to claim 16, Yamamoto discloses extracting features and determining the shadow boundary, however, there is no mention of generating an optical flow, storing a pixel position of either of a current shadow boundary that is estimated from the image acquired at the current point and a previous shadow boundary that is estimated from the image acquired before the current point, based on changes between the current shadow boundary and the previous shadow boundary, and determining whether the object is approaching the current shadow boundary based on the current feature point, the previous feature point, the optical flow, and the pixel position of either of the current shadow boundary and the previous shadow boundary stored.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose all of the limitations of the claim as a whole.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662